                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


THE LOCAL SPOT, INC.                          )
d/b/a The Local; et al                        )
                                              )
v.                                            )         NO. 3:20-0421
                                              )         Richardson/Holmes
JOHN COOPER, et al                            )


                                            ORDER
        On September 25, 2020, Defendant Michael C. Caldwell filed a motion to dismiss or stay
with supporting memorandum (Docket Entry Nos. 113, 114).         Any response by Plaintiff shall be

filed pursuant to Rule 12, Fed. R. Civ. P., and Local Rule 7.01(a)(3). An optional reply may be filed

within seven (7) days of the filing of the response, and shall not exceed five (5) pages.

        The Clerk is directed to forward the motions to the Honorable Eli J. Richardson, District

Judge for his consideration of the motion to dismiss.

        The initial case management conference remains scheduled for 10:00 a.m., September 30,

2020, by video conference (see Docket Entry No. 102) whether or not a ruling has entered on this

pending motions, unless otherwise ordered by the Court.

        It is so ORDERED.




                                              BARBARA D. HOLMES
                                              United States Magistrate Judge




     Case 3:20-cv-00421 Document 117 Filed 09/28/20 Page 1 of 1 PageID #: 1563
